El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Demetrio Echevarría fué denunciado en una corte municipal por el delito de acometimiento con circunstancia agra-*424vante y al celebrarse el juicio de nuevo en la Corte de Dis-trito de Humacao fué condenado por acometimiento simple, contra cuyo fallo apeló para ante nosotros.
El apelante no presentó evidencia en la corte de distrito, apareciendo de la del fiscal que un policía insular lo arrestó en una calle de Caguas porque en estado de embriaguez es-taba molestando, alborotando y escandalizando, infringiendo ordenanzas municipales según dijo el policía que lo detuvo, y que no queriendo ir arrestado lanzó varias piedras contra el policía sin darle con ellas.
En vista de esos hechos alega el apelante como único motivo para esta apelación que no pudiendo ser arrestado por infracción a las ordenanzas municipales estuvo justifi-cado en oponer resistencia a su arresto.
La conducta del apelante era constitutiva de un delito de alterar la paz pública por la cual el policía podía arrestarlo sin que tuviera derecho a oponerse a tal arresto; pero inde-pendientemente de esto, aunque se hubiera tratado de. una infracción'a ordenanzas municipales, como dijo el policía, y aunque por tal circunstancia hubiera tenido derecho el ape-lante a oponerse a su arresto, tal resistencia no hubiera jus-tificado la agresión que contra él realizó.

La sentencia apelada debe ser confirmada.